UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6456



EDUARDO AMBARIO BARRERA,

                                              Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-97-5)


Submitted:   August 26, 2005              Decided:   September 8, 2005


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eduardo Ambario Barrera, Appellant Pro Se. Lisa Harper Graham,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eduardo Barrera seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).     An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that even if the district court

committed a procedural error in dismissing the appeal without

giving   Barrera     an    opportunity     to   address   the   potential

applicability of equitable tolling, see Hill v. Braxton, 277 F.3d

701, 706-07 (4th Cir. 2002), Barrera has not made the requisite

showing of the denial of a constitutional right.           See Murphy v.

Netherland, 116 F.3d 97, 100 (4th Cir. 1997). Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are


                                  - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -